Citation Nr: 1635935	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1999.

These matters came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a RO hearing in November 2011; the transcript is of record.

In a December 2014 decision, the Board reopened the service connection claims and remanded the issues for further action.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a chronic left eye disability manifested during service or is otherwise related to the Veteran's active service.

2.  The weight of the evidence is against a finding that a low back disability manifested during service or is otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a left eye disability have not been met 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 4.9.

2.  The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in February 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues, to include substantial compliance with the Board Remand.  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these claimed disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Left eye

Initially, the Board acknowledges that in a July 2013 VA Administrative Decision it was determined that the Veteran sustained an eye injury on May 2, 1998, due to his willful misconduct and thus was not entitled to benefits.  See 38 C.F.R. § 3.1(n).  Upon review of the service treatment records on file, while it is clear that the Veteran was intoxicated when he sustained injury to his left eye, there was no subsequent line of duty determination which constituted a bar to benefits.  Likewise, the Veteran was discharged honorably in March 1999.  Thus, the Board finds that there is no bar to the Veteran seeking compensation for his claimed left eye disability.  The Board further notes that under 38 C.F.R. § 3.1(n), a service department finding of willful misconduct is binding on VA.  In this case, no such service department finding was made.  

With regard to the merits of his claim, service treatment records reflect that in May 1998 the Veteran sustained a puncture wound to the left side of his face sustaining a corneal abrasion.  The Veteran asserts that he has a left eye disability as a result of the injuries sustained in May 1998.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury creating additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In March 2015, the Veteran underwent a VA examination in which the pertinent history was set forth.  Specifically, while engaged in 'heavy drinking' he was struck in the face with a stick when he was reportedly trying to break up a fight, and sustained an inferior left corneal abrasion.  He reported blurry vision off and on.  Follow-up in the emergency room showed the abrasion was smaller, resolving.  He was seen again a day later and the abrasion was completely resolved.  The VA examiner noted that corneal scarring does not cause blurring "off and on" when present.  The symptom would be consistent.  He retained 20/20 vision even during the acute phase when he did have an abrasion.  The VA examiner commented that in this case, as is typical in these cases, the abrasion healed without residuals or sequela.  

Upon examination, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the traumatic corneal abrasion resolved in 1998.  There were no residuals, sequelae, or scars found on examination.  Each eye was correctable with a lens for refractive error to useful, accurate vision.  It was noteworthy that the Veteran most likely has latent hyperopia which became significant for blurred vision left eye as he has reached a presbyopic age.  There was no condition which imposed visual limitations on him other than refractive error at this time.  The refractive error was neither developmental nor acquired.  It was congenital.  The examiner explained that the manifestation of a hyperopic refractive error becomes active as a person loses accommodation with age and becomes presbyopic.  This is a normal progression with age, and is not considered by the VA to be a condition.  If he had latent hyperopia in both eyes, a congenital refractive error, he would require corrective lenses bilaterally.  In this case, there is only a left eye with that refractive error.  There is no association between corneal abrasion and refractive error or presbyopia.

Initially, the Board notes that the Veteran's diagnosed refractive error and presbyopia are conditions which are not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, service connection must be denied for these disabilities as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The evidence does not otherwise reflect that the Veteran's refractory errors of the eyes were subject to a superimposed injury creating additional disability.  While it is clear that the Veteran sustained injury to the left eye during service, the evidence of record does not support a finding that such injury resulted in a chronic disability affecting the left eye.  As opined by the VA examiner, the in-service corneal abrasion resolved without residuals, sequelae, or scars.  There is no medical evidence that the Veteran's diagnosed conditions are due to his in-service injury as detailed by the VA examiner.  

The Board accepts the opinion from the VA examiner dated as being the most probative medical evidence on the subject, as such, was based on a review of all historical records and contains detailed rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Given the depth of the examiner's report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The evidence of record does not support a finding that the Veteran's congenital eye defects were subject to a superimposed injury or disease during service nor that the Veteran has sustained a left eye disability due to the in-service injury.  

The Board has given consideration to the lay contentions of the Veteran and while he is competent to relay his recollections of what occurred during service and his left eye symptoms, he does not have the medical expertise to diagnose his disabilities and opine on any etiological relationship to service.  The etiology of his claimed left eye disability is medical in nature and requires the opinion of a medical professional with medical expertise to resolve the nature and etiology of his conditions.  

In view of the aforementioned, since the competent evidence shows that the Veteran has congenital eye defects and no chronic eye disabilities due to an injury sustained in service, there is no basis for granting service connection for a left eye disability in this case.  There is no basis for reasonable doubt so as to resolve this matter in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the Veteran's claim of service connection for a left eye disability is denied.

Low back

The Veteran asserts that he injured his back during service.  Specifically, he states that he injured his back while changing the tracks on an M-181 tank.  11/01/11 VBMS entry, Hearing Testimony at 15.  Another time he was in the gunnery "just sitting there" and he experienced back pain.  Id. at 16.  

A March 1994 service record reflects complaints of low back pain.  The assessment was mechanical low back pain/strain.  A November 1995 service record reflects complaints of back pain for one week.  The assessment was possible muscle strain.  Moreover, per the VA examination report, lumbar strain was shown in November 1989.  (The Board could not independently find that document but notes that many STRs are illegible in this case in electronic format.)

In April 2015, the Veteran underwent a VA examination to assess the nature and etiology of his claimed low back disability.  The Veteran reported a history of low back pain while in service in NTC in about 1994 with direct trauma to the low back, but he did not recall details of the injury.  He was thinking it could have been the hours of sleeping on the cold tanks or during heavy lifting.  He sought medical treatment within 1-2 days, and received pain medication and a temporary profile.  He recalled leaving NTC early because of low back pain.  He stated he has had low back pain since that time. The Veteran did not seek further medical care while in the service, but did self-treat with Motrin and other over-the-counter medication medications, which decreased the symptoms but not with total relief.  He denied other direct trauma events during military service.  He denied and did not recall any work-related back injuries, sports injuries, or motor vehicle accident injuries to the lower back.  

Upon examination and review of the record, the examiner opined that it is less likely than not that a low back disability had its onset during his period of service or is otherwise related to the Veteran's period of service, to include the reported injuries and documented in-service incidents.  The examiner provided a detailed summary of the Veteran's in-service and post-service complaints and treatment.  The examiner commented that the evidence of record during military service supports a diagnosis of acute low back myofascial strains which were treated.  According to several periodic physical exams and ETS physical exams, low back symptoms had resolved and there were no abnormal clinical findings for the lumbar spine.  There was no evidence found for evaluation and treatment of a low back condition within one year of discharge from military service (1999 to 2000).  The Veteran had several low back injury strains with weight lifting exercises after military service in an effort to strengthen his physique and as a hobby, seeking treatment from 2002 to 2006.  The Veteran had a work-related injury in 2007 to the lower back, which he did not recall on this examination.  Evidence shows the Veteran attributed the low back injury at work to an "aggravation" of the back injury in military service.  However there was no evidence found to support a diagnosis of chronic low back condition during military service that could contribute to the work-related injury to the lower back in 2007.  It was more likely that the recurrent myofascial back strains which occurred during weight lifting attributed to the work-related back injury in 2007, as there was a closer temporal relationship and a nexus could be established between those injuries with the myofascial strains.  The back symptoms experienced after the motor vehicle accident in 2010 were of minor significance, and not related to any injury in military service.  Early radiographic findings in 2007 showed questionable congenital stenosis and degenerative facet changes, which have not been verified by most recent radiographic studies.  The examiner further found no clinical evidence of spinal stenosis on examination.

While acknowledging that the Veteran experienced back problems during service, service treatment records are negative for any chronic low back condition, and post-service treatment records reflect that a chronic diagnosis was not rendered until several years after separation from service.  The Board acknowledges the Veteran's report that he has experienced symptoms since service.  However, when viewing all the pertinent evidence, the Board finds that the documentation reflected in the service treatment records and the lack of any post-service diagnosis for several years after separation from service to be more credible than his assertions years later in support of his claim for compensation to the effect that he has been experiencing problems since service.

Moreover, as detailed above, the April 2015 VA examiner had the benefit of the review of the entire evidence of record and provided a negative etiological opinion.  In formulating the negative opinion, the examiner relied on the findings documented in the service and post-service treatment records.  A VA opinion by an examiner who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the negative etiological opinion is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds that the opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.  Moreover, based on the detailed summary of the Veteran's lay assertions reported at the time of the examination and during prior evaluations, it is clear that the Veteran considered the lay evidence of record in formulating the negative opinion.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current low back condition is due to service.  His opinion as to the origins of his low back disorder in this regard is not competent, given the complexity of the medical question involved.  In light of the documented in-service complaints and the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current low back disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left eye disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


